Citation Nr: 1824867	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  11-21 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected thoracolumbar spine strain and coccygodynia, status post coccyx fracture.

2.  Entitlement to service connection for a bilateral hand disorder, to include as secondary to a cervical spine disorder.

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected thoracolumbar spine strain and coccygodynia, status post coccyx fracture, bilateral pes planus and plantar fasciitis, and left hip greater trochanteric bursitis with limitation of flexion of the thigh.

4.  Entitlement to an initial evaluation in excess of 30 percent for depressive disorder, prior to March 9, 2017, and a rating in excess of 50 percent thereafter. 

5.  Entitlement to an initial evaluation in excess of 10 percent for the thoracolumbar spine strain and coccygodynia, status post coccyx fracture disability.


7.  Entitlement to an initial evaluation in excess of 20 percent for left lower extremity radiculopathy.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from April 2008 to September 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, and a September 2011 rating decision issued by the RO in Lincoln, Nebraska.  Jurisdiction over the case is currently with the RO in Lincoln, Nebraska.

In the February 2011 rating decision, the RO granted service connection for coccygodynia and left lower extremity radiculopathy, status post coccyx fracture (claimed as a low back condition) and assigned a single 10 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The Veteran expressed disagreement with the initial evaluation assigned, as well as the characterization of his lumbar spine disability.  See March 2011 notice of disagreement (requesting separate evaluations for coccygodynia, radiculopathy, and a thoracolumbar spine disorder).  

In a September 2012 rating decision, the RO granted a separate 20-percent evaluation for the left lower extremity radiculopathy and granted service connection for thoracolumbar spine strain based on an August 2011 VA examiner's findings relating that diagnosis to in-service low back treatment.  

The RO has since evaluated the thoracolumbar spine strain and coccygodynia together in a 10-percent evaluation assigned under the General Rating Formula without a separate evaluation under Diagnostic Code 5298, in the absence of partial or complete removal of the coccyx with painful residuals.  

In a January 2013 rating decision, the RO increased the evaluation for the service-connected psychiatric disability, characterized as adjustment disorder, mixed, with anxiety and depressed mood, from 10 percent to 30 percent.  Subsequently, in a June 2017 rating decision, the RO again increased the evaluation for the service-connected psychiatric disability to 50 percent disabling, effective from March 9, 2017, and recharacterized the issue as persistent depressive disorder.  However, because these evaluations do not represent the highest possible benefit, the issues remain in appellate status as stated.  AB v. Brown, 6 Vet. App. 35 (1993).

In an October 2013 rating decision, the RO denied entitlement to a TDIU.  

The Veteran also perfected appeals with the denial of service connection for tinnitus and headaches, which the Board remanded in August 2016 when the appeal was previously before the Board.  In January 2017, the RO granted service connection for tinnitus and assigned an initial rating of 10 percent, effective from September 30, 2010.  In a June 2017 rating decision, the RO granted service connection for headaches, and assigned an initial noncompensable rating, effective from March 29, 2011.  To date, the Veteran has not expressed disagreement with either the initial ratings or effective dates assigned to either of these claims.  Thus, those matters are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

The Veteran failed to appear for a scheduled videoconference hearing before the Board in August 2014.  He has not requested that the hearing be rescheduled or provided good cause for his failure to appear.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (e) (2017).

The claim of entitlement to a TDIU is addressed in the REMAND portion below and is remanded to Agency of Original Jurisdiction (AOJ) for further action.  


FINDINGS OF FACT

1.  The competent, probative evidence of record fails to relate a cervical spine disorder to service, or to a service-connected disability.

2.  The Veteran does not have a current diagnosis of a bilateral hand disorder.  

3.  The competent, probative evidence of record fails to relate a bilateral knee disorder to service or a service-connected disability.   

4.  From March 9, 2017, the Veteran's the psychiatric disability has been manifested by occupational and social impairment with occasional decrease in work efficiency due to depressed mood, anxiety, panic attacks, and sleep impairment; however, the preponderance of the evidence shows that the disability is not productive of occupational and social impairment, with reduced reliability and productivity.  

5.  Since March 9, 2017, the Veteran's psychiatric disability has been manifested by occupational and social impairment with reduced reliability and productivity; however, the preponderance of the evidence shows that the disability is not productive of occupational and social impairment, with deficiencies in most areas.  

6.  The Veteran's lumbar spine is manifest by pain with flexion limited to 60 degrees, without evidence of incapacitating episodes.  There is no evidence of bowel or bladder impairment.

7.  For the entire appeals period, the competent and credible evidence shows the Veteran's radiculopathy of the left lower extremity is manifested by moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for service connection for a bilateral hand disorder have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

3.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

4.  The criteria are not met for an initial disability rating in excess of 30 percent for adjustment disorder with depressed mood and anxiety prior to March 9, 2017.  38 U.S.C. §§ 1155, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.130, Diagnostic Code (DC) 9327 (2017).

5.  The criteria are not met for a disability rating in excess of 50 percent for depressive disorder since March 9, 2017.  38 U.S.C. §§ 1155, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.130, Diagnostic Code (DC) 9434 (2017).

6.  The criteria are not met for a disability rating in excess of 10 percent for the lumbar spine.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237-5242, 5298 (2017).

7.  The criteria are not met for a disability rating in excess of 20 percent for radiculopathy of the left lower extremity.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal for the reasons noted below.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Cervical Spine

The Veteran is seeking service connection for a cervical spine disorder.  He is also claiming that it is due to his service-connected lumbar spine disability.  Specifically, he attributes his cervical spine disorder, claimed as neck pain, to a July 2009 incident in service when he was injured while playing football.  Incidentally, it is the same in-service occurrence on which service connection for his lumbar spine disability was predicated.  

As an initial matter, the Board notes the Veteran has been diagnosed with degenerative joint disease of the cervical spine.  See March 2017 VA Examination.  Therefore, the determinative issue is whether the diagnosed cervical spine disorder is due to the Veteran's military service or, alternatively, to his service-connected lumbar spine disability.  

Here, the service treatment records do not show that the Veteran sustained an injury to his cervical spine during his military service, either at the time of the July 2009 in-service accident while playing football, or otherwise.  Additionally, the post-service VA and private treatment records do not contain any specific findings pertaining to the cervical spine.  A November 2013 private treatment record notes there was no pain to the cervical spine on palpation.

In August 2011, the Veteran was scheduled for a VA examination.  The examiner referred to a cervical spine disorder but did not provide a specific diagnosis.  Nevertheless, the examiner concluded that there is no evidence of any change in biomechanics or alteration in load bearing due to the lumbar spine disability, to include the coccygeal condition that would ultimately result in impairment or disease of the cervical spine.  As such, it is less likely than not that the claimed cervical spine condition is due to or a result of or aggravated by the service connected lumbar spine disability.  

The Veteran was given another VA examination in March 2017 to clarify whether he currently suffers from a diagnosed disorder pertaining to the cervical spine and, if so, whether it is attributable to either his military service or to a service-connected disability.  The March 2017 VA examiner, as noted above, confirmed a diagnosis of degenerative joint disease of the cervical spine.  First, concerning whether the Veteran's diagnosed cervical spine disorder is directly attributable to his military service, the examiner determined it was less likely than not incurred from military service based.  As rationale for this finding, the examiner noted the medical records contained no findings of neck pain, complaints, or abnormal findings of the cervical spine during active service.  

Further, the examiner concluded that it was less likely than not the cervical spine disorder was incurred from lumbar spine disability.  As rationale for this determination, the examiner referred to medical records containing no clinical notes of abnormal gait to suggest the Veteran's cervical spine disorder is due to compensation of the lumbar spine.  Additionally, it was noted that the examination conducted that same day showed normal gait, which again demonstrates no sign of compensation by the Veteran.

The Board notes the opinions provided by the March 2017 VA examiner acknowledged a review of the entire electronic claims file was conducted and the in-service incident in July 2009.  Given that the review by the examiner was comprehensive, as it considered the Veteran's entire medical history, the Board accords this opinion great probative weight.  "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."   Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) 
 
To the extent that the Veteran himself believes that his current cervical spine disorder is related to his military service or to his service-connected lumbar spine disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of orthopedic disorders, such as degenerative joint disease, requires medical testing to diagnose and medical expertise to determine the etiology.  In other words, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to that disorder is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's opinion regarding the etiology of his current cervical spine disorder is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In reaching the above conclusions, the Board has considered the applicability of the benefit- of- the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (West 2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).






Bilateral Hand Disorder

The Veteran is seeking service connection for a bilateral hand disorder.

The Veteran's service treatment records are completely silent for any complaints, treatment, or diagnoses pertaining to a disorder of either the left or right hands. 

Additionally, the Veteran's post-service VA and private treatment records dating through August 2017 do not contain a diagnosis or even complaints from the Veteran of a disorder pertaining to the left and right hands.  There is simply no medical evidence, or even lay statements provided by the Veteran throughout the course of the appeal, to indicate that he currently suffers from a bilateral hand disorder.  

Finally, a July 2017 VA opinion noted that there is insufficient evidence to warrant or confirm a diagnosis of an acute or chronic bilateral hand disorder.  Further the examiner noted that no medical opinion can be rendered as no condition is diagnosed. 

The Board must deny service connection because there is no evidence the Veteran currently has a disorder pertaining to his hands.  Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hand disorder, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107 (b).  As such, the claim must be denied.


Bilateral Knee Disorder

The Veteran is seeking service connection for a bilateral knee disorder.  He is also claiming that it is due to his service-connected lumbar spine, bilateral foot, and/or left hip disabilities.  

As an initial matter, the Veteran has current diagnoses of bilateral knee strain and bilateral patellofemoral syndrome.  See February 2013 and April 2013 VA examinations.  Therefore, the determinative issue is whether the diagnosed bilateral knee disorders are due to the Veteran's military service or, alternatively, to his service-connected lumbar spine, bilateral foot, or left hip disabilities.  

The Veteran's service treatment records are completely silent regarding any complaint, treatment, or diagnosis of a disorder pertaining to his right and/ or left knees during his military service.  

Post-service VA and private treatments records reflect the Veteran's complaints of knee pain at various times during the pendency of the appeal.  However, no opinion was promulgated in these records regarding the etiology of the Veteran's knee disorders, to include whether it is due to or aggravated by the service- connected disabilities.

Turning to the numerous VA examinations pertaining to this claim, the Board notes the August 2011 and June 2012 VA examinations referred to a "bilateral knee condition" but failed to provide specific diagnoses.  As indicated above, the Veteran is currently diagnosed with bilateral knee strain and bilateral patellofemoral syndrome.  Therefore, the findings of these VA examinations are inadequate for rating purposes as they are based on an inaccurate factual premise (i.e., no current diagnosis).

During his February 2013 VA examination, the VA examiner noted that the best diagnosis possible was bilateral knee strain.  As to the question of etiology, however, the examiner stated that whether the knees are specifically due to the service-connected pes planus/plantar fasciitis cannot be answered by medical opinion alone, as he has other orthopedic comorbidities/complaints.  The examiner suggested the Veteran be scheduled for an orthopedic examination in order to adequately address this issue.

In April 2013, the Veteran was again examined by VA.  Following an examination of the Veteran and a review of the claims file, the examiner only provided an opinion as it pertains to whether the bilateral knee disorder is due to or aggravated by the service-connected bilateral foot disabilities.  The examiner concluded that it was less likely than not the bilateral knee condition is due to, the result of, or aggravated by his bilateral pes planus.  By way of rationale, the examiner noted that the available medical records do not show any chronic care on his feet or knees since the August 2011 VA examination.  Further, the Veteran currently has equal weight bearing, antalgic gait, and does not require any assistive walking devices.  

In January 2017, an addendum opinion was requested as to the determinative issue of etiology.  In this respect, the VA examiner indicated a complete review of the file was conducted and, specifically, the medical articles submitted by the Veteran and his representative.  As to the probative value of the medical treatise articles, the examiner stated the articles are "periphery based" literature, and do not come from well renowned, or well-established medical resources.  Further, the articles mention associations and suggestions, which the examiner states are not valid medical proof, and they are not the result of extensive medical investigation via a proven scientific method.  Hence, the validity of those articles is questionable at best, especially when his multitude of medical comorbidities is added to this equation.  No specific opinions as to whether the diagnosed bilateral knee disorder is either directly attributable to the Veteran's military service or secondary to service-connected disabilities was provided.  

In March 2017, the Veteran was again examined by VA and opinions as to the etiology of his bilateral knee disorder were provided.  At that time, it was determined the bilateral knee condition is less likely than not aggravated beyond its natural progression by lumbar spine or left hip disabilities because the medical records contain clinical notes of normal gait.  Additionally, as it pertains to direct service connection, the examiner concluded the claimed condition was less likely than not incurred from military service based on medical records containing no clinical notes of abnormal knee findings or knee complaints during active service to suggest that current knee conditions are due to his military service.  

At this juncture, the Board notes that the findings of the March 2017 VA examination employed the incorrect legal standard regarding aggravation for secondary service connection.  As such, the opinions regarding only whether the bilateral knee disorder is due to or aggravated by the lumbar spine or left hip disabilities are inadequate for determining whether service connection is warranted.  

Most recently, a July 2017 addendum opinion was obtained in an attempt to synthesize all of the above medical evidence and correct any deficiencies in the proffered opinions.  The VA examiner conducted a review of the claims file, to include all prior VA examination and opinion reports.  It was ultimately concluded that the Veteran's bilateral patellofemoral syndrome is less likely than not due to the Veteran's military service.  It was similarly concluded that it is less likely than not that the bilateral knee disorder is caused by or permanently aggravated by the service-connected lumbar spine, bilateral foot, or left hip disability disabilities.  By way of rationale, the examiner noted that patellofemoral syndrome is common in the general active young adult population.  Here, the Veteran has been reported and described as having a normal gait, and walks one to two miles by various examiners and doctors.  Hence, there is no objective evidence of altered biomechanics or gait.

Based on the evidence discussed above, Board finds that service connection pursuant to any theory of entitlement is not warranted.  Specifically, the March 2017 and July 2017 VA examiners specifically determined there is no evidence to support a finding of direct service connection because the evidence does not suggest an in-service occurrence or injury.  

As to secondary service connection, the April 2013 and July 2017 VA opinions noted the Veteran had equal weight bearing, normal gait, and he does not require any assistive walking devices.  

In fact, the only evidence offered in support of his claim that the bilateral knee disorder is either due directly to the Veteran's military service or secondarily by way of service connected disabilities, are the Veteran's own statements.  To this extent, the Board notes that he is competent to describe the symptoms associated with his disability, such as pain, which is readily observable by laypersons.  Indeed, he has done so during his examinations.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion as to the etiology of his pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of orthopedic disorders, such as is the case here, requires medical testing to diagnose and medical expertise to determine the etiology.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's opinion regarding the etiology of his diagnosed patellofemoral syndrome is not competent medical evidence.  The Board finds the opinions of the April 2013, March 2017, and July 2017 VA examiners to be significantly more probative than the Veteran's lay assertions.

In reaching the above conclusions, the Board has considered the applicability of the benefit- of- the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (West 2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Psychiatric Disability

As an initial matter, the Veteran was rated at 30 percent pursuant to DC 9327, for adjustment disorder with depression and anxiety, prior to March 9, 2017.  Effective from March 9, 2017, the RO recharacterized his psychiatric disability as persistent depressive disorder, pursuant to DC 9434.  

The Board has considered the implications of the change in diagnostic code and recognizes that any change in a diagnostic code by VA must be explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Here, the March 2017 VA examination found the Veteran's psychiatric disability is primarily manifested by depressive symptomatology.  

The Board must now determine whether the modification of the diagnostic code may be considered a severance.  First, the Board notes that service connection for the Veteran's disability has been in effect since 2010, and, thus, is not protected under 38 U.S.C. § 1159; 38 C.F.R. § 3.951. 

Nonetheless, it has consistently been found that the protection afforded is to the disability and not the diagnostic code used to rate the disability.  See VAOPGCPREC 13-92 (modifications of the Diagnostic Code did not change the protected status of the disability).  Recognizing instances where the Board has rated a Veteran's disability under a different diagnostic code than previously rated, the Court has similarly indicated that there may be times when a change in diagnostic code is not equivalent to a severance.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (a simple, non-substantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating "did not result in a new rating or the severance of the old rating"). 

In Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011), the Federal Circuit noted that the purpose of section 1159 was to protect veterans with long-standing determinations of service connection from suddenly having that determination stripped.  It found that to determine that the change of the situs of the disability (or the diagnostic code associated with it) was a severance of one service-connected disability and the establishment of another, where the cause of the disability and the resultant functional impairment were the same, would "ill-serve the purpose of the statute."  The Federal Circuit also found its view was consistent with the interpretation of the statute by VA General Counsel (in VAOPGCPREC 50-91 and 13-92) and by the Court in Gifford v. Brown, 6 Vet. App. 269 (1994).  See Read, supra.

As such, the Board finds that the change in diagnostic codes from DC 9327 to DC 9434 does not constitute a severance.  Instead, the diagnostic code assigned in the June 2017 rating decision, which increased the disability rating for the psychiatric disability to 50 percent, is a more accurate descriptor of the Veteran's service-connected disability and symptoms.  Additionally, the change has not resulted in any reduced benefit to the Veteran.  In fact, as it pertains to rating mental disorders, all diagnoses are rated pursuant to the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.  Therefore, the assignment of a different diagnostic code does not result in an improper severance of service connection for any manifestation of the Veteran's disability. 

Turning to the specifics of this case, the Veteran's psychiatric disorder is evaluated under the General Rating Formula for Mental Disorders, pursuant to either DC 9327 or 9434, 38 C.F.R. § 4.130.  When rating psychiatric disorders, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. 

In Vazquez-Claudio v. Shinseki, the Federal Circuit held that assignment of disability ratings under § 4.130, DC 9411 requires a two-part analysis: (1) An "initial assessment of the symptoms displayed [. . .] and if they are the kind enumerated in the regulation," (2) "an assessment of whether those symptoms result in occupational and social impairment." 713 F.3d 112, 117-18 (Fed. Cir. 2013).  In Mauerhan v. Principi, the Court held that the symptoms listed in DC 9411 are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." 16 Vet.App. 436, 442 (2002).

The Board is required to "consider all symptoms of a claimant's condition that affect the level of occupational and social impairment," not just those listed in the regulation. Id. at 443.  Thus, when determining the appropriate disability evaluation to assign, the veteran's symptoms are the Board's "primary consideration."  Vazquez-Claudio, 713 F.3d at 118.  However, "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Id. at 117.  "The regulation's plain language highlights its symptom driven nature" and "symptomatology should be the fact finder's primary focus when deciding entitlement to a given disability rating."  Id. at 116-17. 

Under the General Rating Formula, a 30-percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

The criteria for a 50-percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70-percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100-percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  While the GAF scale was removed from the more recent DSM-5, the GAF score and interpretations of the score are important considerations in the rating of a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995); See DSM-5, Introduction, The Multiaxial System (2013).  VA implemented DSM-5, effective August 4, 2014, and determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See Definition of Psychosis for Certain VA Purposes,79 Fed. Reg. 45,093-94  (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board in June 2014, the DSM-IV is applicable to this case.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.

1.  Period on Appeal Prior to March 9, 2017

The Veteran was initially examined by VA in August 2011 in connection with his claim for service connection.  At that time, the Veteran reported experiencing the following symptoms: depressed mood, anxiety, panic attacks, and sleep impairment.  He specifically denied suicidal or homicidal ideation.  Upon mental status examination, the examiner noted the Veteran was appropriately dressed and fully cooperative.  His mood was mildly dysphoric, affect was appropriate to content of thought.  Speech was of normal tone, volume, and pacing.  Thought process was logical, and he had insight into his condition.  Finally, his judgment was intact.  The examiner ultimately diagnosed the Veteran with adjustment disorder with anxiety and depressed mood.  The examiner then concluded the Veteran's psychiatric disability resulted in occupational and social impairment due to mild or transient symptoms.  A GAF score of 60 was assigned, which is indicative of moderate symptoms.

The Veteran was reexamined in May 2013.  The examiner noted the same symptoms as reported in August 2011.  Upon mental status examination, the examiner reported Veteran came to the interview alone, and was reserved but cooperative, pleasant, and answered questions in a brief and straight forward manner.  He was oriented in all spheres.  His attention and concentration were intact.  He describes his mood as "stressed, sad, depressed, anxious, nervous."  The examiner noted the Veteran's insight and judgment were intact.  Further, memory for remote, recent, and immediate events were intact.  The examiner ultimately concluded that the Veteran's psychiatric disability resulted in occupational and social impairment with occasional decrease in work efficiency.  Moreover, it was noted that the psychiatric disability does have some impact on his occupational functioning, best described as an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he generally functioned satisfactorily.  The examiner stated that with normal routine behavior, self-care, and conversation, the psychiatric disability would not preclude physical and sedentary employment.  A GAF score of 55 was assigned, which is indicative of moderate symptoms.

The claims file also contains the treatment records dated throughout the initial period on appeal.  The Veteran has not received mental health treatment since 2010, however, there are several notations in August 2011, May 2012, and May 2013 that are reflective of the symptoms already discussed concerning the severity of the Veteran's psychiatric disability prior to March 9, 2017.  These records do not contain any objective indication that the Veteran suffers from panic attacks more than once a week, memory impairment, flattened affect, or impaired judgement, much less from more severe symptoms such as delusions, or hallucinations of any kind, irritability, tendency towards isolation, or suicidal or homicidal ideations.

Based on a complete review of the evidence for this initial period on appeal, the Board concludes a rating in excess of 30 percent is not warranted.  In reaching this decision, the Board has also considered the Veteran's GAF scores.  The Board notes the Veteran's lowest GAF score was 55, which is indicative of moderate symptoms.

The Board acknowledges the Veteran's reported symptoms of depressed mood, anxiety, panic attacks, and sleep impairment; however, there is simply no evidence to support a finding that he suffered from symptoms such as flattened affect, memory impairment, or impaired thinking.  Moreover, the Veteran specifically denied suicidal or homicidal ideation during both examinations.  Nevertheless, the evidence does not show that the Veteran's symptoms were of the frequency, severity, and duration to cause occupational and social impairment with reduced reliability and productivity or even  greater.  Vazquez-Claudio, 713 F.3d at 118.  Thus, there is no evidence to support the assignment of an initial rating in excess of 30 percent.  

Following a review of the lay evidence (as to be further explained below) and medical evidence, the Board concludes that the Veteran's psychiatric disability most closely approximates the currently assigned 30-percent evaluation for this initial period on appeal.  In reaching this determination, the Board finds his disability has been manifested by occupational and social impairment due to depressed mood, anxiety, a report of a panic attack, and interruption in sleep.  These symptoms have been consistently reported by the Veteran throughout the initial appeals period.  Additionally, as to his occupational and social functioning, the evidence demonstrates that it is only occasional because the August 2011 VA examiner specifically noted the Veteran was working in landscape sales and design, and the psychiatric disorder had not caused significant impairment at work.  The May 2015 VA examiner stated that the Veteran's interests included being involved with his family and fishing.  Therefore, while it is undeniable he does suffer from some occupational and social impairment, it does not rise to the level required for the next higher of 50, 70, or 100 percent.  

2.  Period on Appeal Since March 9, 2017

For the second period on appeal, the only objective medical evidence of record is the report of the March 2017 VA examination.  

During the March 2017, VA examination, the symptoms reported by the Veteran include depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, poor motivation, irritability, social withdrawal, poor focus, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted the Veteran had not received mental health treatment since 2010.  Finally, the examiner determined that the Veteran's psychiatric disability began as adjustment disorder.  However, due to the persistence of symptoms, the current clinical presentation is such that it evolved into a persistent depressive disorder diagnosis.  

Following a review of the lay and medical evidence, the Board concludes that the Veteran's depressive disorder most closely approximates the criteria for the currently assigned 50-percent rating for this second period on appeal.  In reaching this determination, the Board finds the depressive disorder has been manifested by occupational and social impairment due to depressed mood, interruptions in sleep, mild memory loss, flattened affect, poor motivation, irritability, social withdrawal, poor focus, and difficulty in establishing and maintaining effective work and social relationships. 

The Board notes that an interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5, during the pendency of this appeal, which removed GAF scores from the DSM-5.  The provisions of this interim final rule do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014; however, the March 2017 did not assign a GAF score to the Veteran during this examination.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  

The Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent since the symptoms or the effects of the symptoms set out for the 70 and 100 percent level of impairment are absent from the record during the appeal period.  Indeed, as stated previously, the Court in Vazquez-Claudio explained that these ratings are symptom driven.  Keeping this in mind, the Veteran endorsed such symptoms as depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, poor motivation, irritability, social withdrawal, poor focus, and difficulty in establishing and maintaining effective work and social relationships.  However, the evidence does not show that the Veteran has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships, as is required for the higher 70 or 100 percent ratings.  

In reaching the above conclusions for both periods on appeal, the Board has not overlooked the Veteran's lay statements found in the record.  In this regard, the Veteran is competent and credible to report on how he acts/ feels as a result of his psychiatric disability.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  However, the Board finds more competent and credible the findings provided by the VA examiners, as discussed above, in rendering a decision as to the severity of the Veteran's psychiatric disability based on the totality of the evidence, and the observable symptoms as demonstrated in the several VA examinations conducted throughout the two appeals periods.

As the preponderance of the evidence is against the Veteran's claim in excess of a 30 percent rating prior to March 9, 2017, and a rating in excess of 50 percent since, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b) (West 2012); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

The Veteran's lumbar spine disability is rated as 10 percent disabling.  The Board notes this disability was previously rated under DCs 5298-5237.  However, following the August 2011 VA examination, the RO recharacterized the issue and rated the lumbar spine disability pursuant to DCs 5242-5243 under the General Rating Formula without a separate evaluation under Diagnostic Code 5298, in the absence of partial or complete removal of the coccyx with painful residuals.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

As was discussed in the context of the Veteran's claim for an increase in his psychiatric disability rating, any change in a diagnostic code by VA must be explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  For the sake of brevity, the governing laws will not be repeated here but may be referenced in the preceding section.

The Board finds that the change in diagnostic codes from DC 5298-5237 to DC 5242-5243 does not constitute a severance.  Instead the diagnostic code 5242-5243 is a more accurate descriptor of the Veteran's service-connected disability and symptoms as he does not have any residuals pertaining to his coccyx, governed by DC 5298.  Additionally, the change has not resulted in any reduced benefit to the Veteran.  Therefore, the assignment of a different diagnostic code does not result in an improper severance of service connection for any manifestation of the Veteran's disability.

Turning to the laws and regulations governing this claim. DC 5242 directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5237-5243 (2017).

Under DC 5243, this disability is rated according to the number of incapacitating episodes a person has had in the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to DC 5243.  Under the formula, a 10-percent rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 month period, a 20-percent rating is assigned for incapacitating episodes having a total duration between 2 to 4 weeks during the past 12 month period, a 40- percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period, and a 60- percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Otherwise, under 38 C.F.R. § 4.71a, DCs 5235 to 5243, spine disorders are to be rated under the General Rating Formula for Diseases and Injuries of the Spine on the basis of limitation of motion.  Under these diagnostic codes, a 10-percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20-percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40-percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50-percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  Finally, a 100-percent rating is assigned when there is unfavorable ankylosis of the entire spine.

As described above, the higher rating for 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71, DC 5242.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

The General Rating Formula for Diseases and Injuries of the Spine, provide further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

A recent United States Court of Appeals for Veterans Claims (Court) decision addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.  

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  However, as will be discussed below, the objective evidence of record does not establish the Veteran currently suffers from any neurological manifestations associated with his lumbar spine disability, aside from the already service-connected left lower extremity radiculopathy which is addressed in a separate section below.  

Due to the voluminous medical records associated with the Veteran's electronic claims file, the Board will first address the findings of the VA examinations in chronological order, followed by a discussion of the findings in the VA and private treatment records dated through August 2016.  

The Veteran was initially examined by VA in January 2010 in connection with his claim for service connection.  During this examination, the Veteran reported he sustained an injury to his coccyx when he fell while playing football in July 2009.  He reported pain radiating down his left buttock and posterior thigh.  He also reported stiffness, spasms, fatigue, and decreased motion but was able to walk unassisted.  He reported flare ups of moderate severity occurring two to three times a week.  Physical examination revealed normal posture and gait, and normal spine curvature.  Range of motion testing showed flexion to 90 degrees, extension to 30 degrees, right and left lateral rotation to 30 degrees, and right and left lateral flexion to 30 degrees.  The examiner indicated there was fatigue with repetition but there was no loss of motion secondary to pain, weakness or lack of endurance.  Further, there was no objective evidence of guarding or spasms.  The examiner also stated that it would be pure speculation to state what the functional decrease in range of motion would be secondary to repetitive movements or flare-ups.  

In August 2011, the Veteran was again examined by VA.  At that time, he described persistent pain in the tailbone and thoracolumbar region.  The Veteran also reported pain, stiffness, and achiness, in addition to experiencing some spasms.  The Veteran again reported radicular symptoms in the left lower extremity, without weakness.  The Veteran stated that flare-ups occur and may last hours resulting in increased pain and decreased mobility, precipitated by bending and lifting.  The examiner did not conduct a physical examination.  

Thereafter, an April 2013 VA examination was conducted to ascertain the severity of the lumbar spine disability.  The Veteran reported constant low back pain, achiness, sharpness, and spasms.  He also reported complaints of his left lower leg having achiness that his sharp at his calf and thigh.  However, the Veteran denied that flare-ups had any functional impact on the lumbar spine.  Range of motion testing revealed flexion to 70 degree, with pain at 40 degrees; extension to 20 degrees, with pain at 10 degrees; right lateral flexion to 30 degrees, with pain at 10 degrees; left lateral flexion to 30 degrees, with pain at 30 degrees; and, right and left lateral rotation to 20 degrees, with pain at 20 degrees.  The Veteran was able to perform repetitive testing without additional limitation in range of motion.  As for functional loss or impairment, the examiner noted less movement than normal and pain.  Additional objective finds failed show tenderness or pain on palpation or atrophy.  Guarding or spasms was found to be present, but did not result in abnormal gait or spinal contour.  Deep tendon reflex and sensory examinations were normal.  The examiner also noted the presence of radicular symptoms in the left lower extremity characterized by mild pain, paresthesias, and numbness.  No other neurological symptoms were noted.  The examiner determined the Veteran did not have IVDS.  Finally, the Veteran did not require the use of any assistive devices.  

The Veteran was most recently examined by VA in March 2017.  The examiner reported the existence of flare-ups of the Veteran's lumbar spine disability.  Range of motion testing revealed flexion to 75 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 25 degrees, and right and left lateral rotation to 25 degrees.  The examiner indicated the presence of pain on examination for all movements but concluded there was no functional loss.  Further, there was no evidence of pain on weight-bearing, and no evidence of pain on palpation.  The Veteran was able to perform repetitive testing without additional limitation in range of motion or functional loss.  There was no evidence of pain, weakness, fatigability or incoordination that significantly limited functional ability with repeated use over a period of time.  As to whether pain, weakness, fatigability or incoordination significantly limited functional ability during a flare up, the examiner indicated he was not able to say without resort to mere speculation as the examination conducted was "essentially normal."  Additional objective finds showed localized tenderness, guarding, and spasms was found to be present, but did not result in abnormal gait or spinal contour.  Deep tendon reflex and muscle tone examinations were normal.  Decreased sensation to light touch was noted in the left thigh, and straight leg raising was positive in the left lower extremity.  The examiner also noted the presence of radicular symptoms in the left lower extremity characterized by mild pain, paresthesias, and numbness.  No other neurological symptoms were noted.  The most notable departure from the findings of the April 2013 VA examination is that the March 2017 VA examiner determined the Veteran does have IVDS, but it did not result in any incapacitating episodes.  Finally, the Veteran did not require the use of any assistive devices.  

In addition to his VA examinations, the Veteran has received ongoing VA and private orthopedic treatment for his back condition.  These VA and private treatment records are repetitive and inclusive of the findings noted in the examinations above.  For example, a February 2012 private treatment record from Dr. Devney noted flexion to 60 degrees, 10 degrees of side bending, and 10 degrees of extension, with discomfort at the end points.  Trunk extension to extremes resulted in low back and buttock pain provocation.  The Veteran was able to toe, heel, and tandem walk without difficulty.  Straight leg raise is positive on the left, negative on the right.  Dr. Devney noted the Veteran had normal lower extremity strength, sensation to light touch, and muscle stretch reflexes throughout.  

Similarly, private treatment records from a pain clinic dating from May 2013 to November 2013 primarily note extension of the lumbar spine to 10 degrees, right rotation to 30 degrees, left rotation to 20 degrees, all with pain during movement.  Pain on palpation was also noted.  

As an initial matter, the medical evidence does not reflect the Veteran had incapacitating episodes of intervertebral disc disease requiring bed rest prescribed by a physician and treatment by a physician at any point during the appeal period.  Therefore, a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Based on the evidence of record, a rating in excess of 10 percent for the lumbar spine disability based on limitation of motion is not warranted.  Here, the VA examination reports from January 2010, April 2013, and March 2017 show that the Veteran's forward flexion was limited, at most, to 70 degrees.  Considering also the private and VA treatment records, the February 2012 record from Dr. Devney shows that his flexion was limited to 60 degrees, at its worst.  Thus, the preponderance of the competent and probative evidence of record is against a finding of a rating in excess of 10 percent for the Veteran's lumbar spine.

For the entire period on appeal, the Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 (2017) and 4.45 (2017).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran has consistently complained of low back pain and other associated symptoms, which were noted during his VA examinations, as well as in the treatment records associated with the claims file.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, 1 Vet. App. at 592 (1991).  Pursuant to 38 C.F.R. § 4.59 (2017), painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

Despite the Veteran's complaints of pain, his flexion was noted to be, at its worst, 60 degrees, as noted in the February 2012 private treatment record.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  

Here, the VA compensation examinations and treatment records did reveal additional functional impairment on account of his pain, but this is already contemplated by the range of motion measurements set forth in the report.  Thus, a higher rating is not warranted based on limitation of motion even with consideration of painful motion and other factors.

Further, to the extent VA examinations failed to comply with the holdings in Correia or Sharp, either individually or collectively, such non-compliance is harmless error.  In this respect, the Veteran specifically denied flare-ups during the April 2013 VA examination.  The January 2010 examination noted the existence of flare ups, as did the March 2017 examination based on the Veteran's own report.  Further, the March 2017 VA examiner concluded that "as to whether pain, weakness, fatigability or incoordination significantly limited functional ability during a flare up, the examiner indicated he was not able to say without resort to mere speculation as the examination conducted was 'essentially normal.'" 

There is no other medical evidence, as discussed in detail above, which would support the Veteran's contentions that his lumbar spine disability has increased in severity beyond the currently assigned 10-percent rating.  

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  

Here, the RO has already awarded service connection for radiculopathy of the left lower extremity associated with the lumbar spine disability, and has assigned a 20 percent rating for this disability, as will be discussed in further detail below.  However, the record does not show that he also suffers from neurological manifestations in his right lower extremity, or bowel or bladder impairment associated with the Veteran's lumbar spine disability.  Thus, additional separate ratings for these associated disorders are not warranted.   

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his lumbar spine disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing chronic pain in his back.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence through written statements throughout the course of his appeal.  He is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned rating.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

After a review of the entire record, the Board finds that the preponderance of the evidence is against the award of a disability rating in excess of 10 percent for the lumbar spine disability at any point during the appeals period.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Left Lower Extremity Radiculopathy

The Veteran is in receipt of a separate 20 percent initial disability rating under 38 C.F.R. § 4.124a, DC 8520 for his radiculopathy of the left lower extremity. 

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve and states that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a. 

Additionally, within this context, the terms "mild," "moderate," "moderately severe," and "severe" are not defined.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent at any point during this appeal as there is no evidence to support a finding that the Veteran's radiculopathy has been manifested by moderately severe incomplete paralysis of the sciatic nerve. 

As stated above, the January 2010 and August 2011 VA examiners noted pain radiating down the Veteran's left buttock and posterior thigh, without weakness, but did not specify the level of severity.  However, the April 2013 and March 2017 VA examiners noted the presence of radicular symptoms in the left lower extremity characterized by mild pain, paresthesias, and numbness.  

Additionally, the Veteran has consistently reported radiating pain and numbness in the left lower extremity.  The VA and private treatment records dated throughout the appeals period support the VA examiners' findings. 

The Board finds that the radiculopathy of the left lower extremity is best rated as moderate and a higher rating is not warranted.  38 C.F.R. § 4.124a, DC 8520.  In fact, there is no evidence of record to suggest that the Veteran's left lower extremity radiculopathy is moderately severe, as is required for the next higher 40 percent rating.  

In addressing why the Veteran is not entitled to the next higher rating of 40 percent associated with moderately severe incomplete paralysis, the Board notes that, at no time during the appeal, did the Veteran present symptoms approaching complete paralysis of the middle radicular group.  Specifically, during the April 2013 and March 2017 VA examinations, the Veteran had normal muscle strength, normal deep tendon reflexes, and no muscle atrophy.  Additionally, the March 2017 examiner specifically found no evidence of foot paralysis due to the normal findings of the feet/ ankle and normal gait.

As a preponderance of the evidence is against the award of an increased rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for a bilateral hand disorder is denied.

Entitlement to service connection for a bilateral knee disorder is denied. 

Entitlement to a disability rating in excess of 30 percent for a psychiatric disability prior to March 9, 2017 and 50 percent thereafter, is denied. 

Entitlement to a disability rating in excess of 10 percent for a lumbar spine disability is denied.

Entitlement to a disability rating in excess of 20 percent for left lower extremity radiculopathy is denied.


REMAND

Before addressing the merits of the TDIU issue on appeal, the Board finds that additional development of the evidence is required.

Specifically, the Board notes the AOJ has not sent the Veteran the required VCAA notice letter regarding a claim for TDIU.  Similarly, VA Forms 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) are not of record.  As such, the AOJ should send the Veteran a VCAA notice letter for his TDIU claim.  This notice letter must include (1) a VA Form 21-8940, and (2) a VA Form 21-4192.  The AOJ should request that the Veteran fill out these TDIU forms and submit them back to the AOJ.  

Here, the evidence is in conflict as to whether the Veteran is currently employed.  Specifically, a June 2013 VA examination noted the Veteran was last employed in Mach 2012 when he quit working for a landscaping company because he "couldn't do the job any longer."  A subsequent April 2017 VA treatment record noted the Veteran was last employed in 2014, but was also fixing engines in a marina.  As such, further information regarding the Veteran's employment history is required.  

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter to the Veteran for his TDIU claim.  This notice letter must include (1) a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); and (2) a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  The AOJ should request that the Veteran fill out these forms and submit them to the AOJ, to determine the Veteran's employment history.  The purpose of this request is to clarify conflicting evidence of record on the issue of the Veteran's employability. 

In particular, the evidence of record is unclear with regard to when the Veteran was last employed, or if he is still employed.  

2.  If the AOJ determines another VA examination or opinion is required on the issue of entitlement to a TDIU, appropriate actions should be taken to provide this examination/opinion.   

3.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Readjudicate the TDIU issue on appeal.  If the benefit sought is not granted, the AOJ should issue a SSOC and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


